TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00186-CV



             Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
             and Ken Paxton, Attorney General of the State of Texas, Appellants

                                                   v.

                         Statewide Materials Transport, Ltd., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
     NO. D-1-GN-12-003920, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                On December 8, 2015, appellants filed an unopposed motion informing this Court

that the parties have reached an agreement to resolve the matter through settlement, and requesting

that we abate this appeal for sixty days so that they can finalize the terms of the proposed settlement.

We will abate the appeal until February 16, 2016. If the parties have finalized a settlement by

February 16, 2016, they are instructed to file a motion to reinstate and dismiss the appeal in

accordance with the settlement agreement. If the parties have not finalized the settlement by

February 16, 2016, they are instructed to file a report informing this Court as to the status of the

appeal and, if necessary, requesting an extension of the abatement.
Before Chief Justice Rose, Justices Pemberton and Field

Abated

Filed: December 16, 2015




                                              2